ELECTRODE ASSEMBLY AND SECONDARY BATTERY

Primary Examiner: Gary Harris 		Art Unit: 1727       October 7, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 03/12/2021 was considered by the examiner.

Drawings
4.	The drawings were received on 03/08/2021.  These drawings are acceptable.

Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 4-5 & 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma US 2012/0171535. 
 	As to Claim 1, Ma discloses a battery (see abstract and title), comprising: a first conductive layer having a folded portion [0018], a first edge [0018], and a second edge opposite to the first edge in a first direction of the battery (see figure 2B where the first direction is the diameter).  A first conductive plate located on the first conductive layer (current collector 14, see figure 1); and a first layer comprising an insulating material (insulating tape), the first layer covering at least one portion of the folded portion [0083], and spaced apart from the first conductive layer (see figure 1), wherein the first layer partially covers the first edge of the first conductive layer (see figures 1-6).  
 	As to Claim 2, Ma discloses the battery according to claim 1, wherein the first layer partially covers the second edge of the first conductive layer (see figure 3).  
	As to Claim 4, Ma discloses the battery according to claim 1, wherein the first layer is sandwiched between the first conductive layer (see figure 1).  
 	As to Claim 5, Ma discloses the battery according to claim 1, further comprising a separator located on the first conductive layer [0010].  
 
 	As to Claim 15, Ma discloses the battery according to claim 1, wherein the first conductive layer comprises a current collector and an active material layer formed on the current collector [0023].  
 	As to Claim 16, Ma discloses the battery according to claim 15, wherein the first layer is located on the current collector (14 & 15, see figure 1).  
 	As to Claim 17, Ma discloses the battery according to claim 16, wherein the first conductive layer is a positive electrode (cathode current collector 15, see figure 1).  
 	As to Claim 18, Ma discloses the battery according to claim 16, wherein the first conductive layer is a negative electrode (anode current collector 14, see figure 1).  

Allowable Subject Matter
7.	Claims 3 & 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 3 requires the battery according to claim 2, wherein a length of the first layer in the first direction is more than a length of the first conductive layer in the first direction.  
 	Claim 6 requires the battery according to claim 1, wherein a distance between the first edge of the first conductive layer and an edge of the first layer in the first direction is less than 5mm.  
 	Claim 7 requires the battery according to claim 6, wherein the first layer comprises a first binding sub- layer and an isolation sub-layer; wherein the first binding sub-layer and the isolation sub- layer are laminated; and the first layer is bound to the cell through the first binding sub-layer.  
 	Claim 8 requires the battery according to claim 1, wherein the first layer comprises a first binding sub- layer and an isolation sub-layer; wherein the first binding sub-layer and the isolation sub- layer are laminated; and the first layer is bound to the cell through the first binding sub-layer.  
 	Claim 9 requires the battery according to claim 1, wherein the first layer comprises a second layer, and the second layer comprises at least one of polyolefin, polyurethane, polyacrylate, silicone, rubber, a composite containing at least one of polyolefin, polyurethane, polyacrylate, silicone, or rubber.  
 	Claim 10 requires the battery according to claim 9, wherein the first layer comprises a third layer; the third layer is laminated to the second layer and located on the first conductive layer, and the third layer comprises at least one of polyolefin, polyacrylonitrile, polyol ester, polyamide, polyurethane, a composite containing at least one of polyolefin, polyacrylonitrile, polyol ester, polyamide or polyurethane.  
 	Claim 11 requires the battery according to claim 1, wherein the first layer comprises a third layer located on the first conductive layer, and the third layer comprises at least one of polyolefin, polyacrylonitrile, polyol ester, polyamide, polyurethane, a composite containing at least one of polyolefin, polyacrylonitrile, polyol ester, polyamide or polyurethane.  
 	Claim 12 requires the battery according to claim 11, wherein the first layer comprises a second layer, and the second layer comprises at least one of polyolefin, polyurethane, polyacrylate, silicone, rubber, a composite containing at least one of polyolefin, polyurethane, polyacrylate, silicone, or rubber.  
 	Claim 13 requires the battery according to claim 12, wherein the first layer comprises a third layer; the third layer is laminated to the second layer and located on the first conductive layer, and the third layer comprises at least one of polyolefin, polyacrylonitrile, polyol ester, polyamide, polyurethane, a composite containing at least one of polyolefin, polyacrylonitrile, polyol ester, polyamide or polyurethane.  
Claim 14 requires the battery according to claim 11, wherein the first layer comprises a third layer; the third layer is located on the first conductive layer, and the third layer comprises at least one of polyolefin, polyacrylonitrile, polyol ester, polyamide, polyurethane, a composite containing at least one of polyolefin, polyacrylonitrile, polyol ester, polyamide or polyurethane.
The above claims clearly describe the battery when added to the independent claim and any intervening claim and do not appear to be obvious to modify.

8.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727